 




                                                            IT IS ORDERED
                                                            Date Entered on Docket: April 24, 2019




                                                            ________________________________
                                                            The Honorable David T. Thuma
                                                            United States Bankruptcy Judge
______________________________________________________________________
                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF NEW MEXICO
In re:

ALEXANDRIA I TRUJILLO                               Case No. 7-19-10221-TA
                        Debtor.
           DEFAULT ORDER GRANTING RELIEF FROM AUTOMATIC STAY AND
           ABANDONMENT OF PROPERTY LOCATED AT 2717 SIERRA DRIVE NE
                       ALBUQUERQUE, NEW MEXICO 87110

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to SunTrust Bank, filed on March 13, 2019, (DOC 14) (the “Motion”) by

SunTrust Bank (“Creditor”). The Court, having reviewed the record and the Motion, and being

otherwise sufficiently informed, FINDS:

         (a)      On March 13, 2019, Creditor served the Motion and a notice of the Motion (the

“Notice”) on Edward Lawrence Kelley, Attorney for Debtor and Yvette J. Gonzales (the “Trustee”) by

use of the Court’s case management and electronic filing system for the transmission of notices, as

authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor Alexandria I Trujillo, by

United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

         (b)      The Motion relates to the property located at 2717 Sierra Drive NE Albuquerque, New

Mexico 87110, more fully described as:


5953-229-DILFDILB 6970175.docx mdb
     Case 19-10221-t7           Doc 17    Filed 04/24/19   Entered 04/24/19 10:37:50 Page 1 of 4
 

                  Lot numbered Seven (7) in Block numbered Forty-two (42) of the Plat of
                  Blocks 1 to 44, inclusive, of BEL-AIR, a Subdivision in the City of
                  Albuquerque, New Mexico, as the same is shown and designated on said
                  plat, filed in the Office of the County Clerk of Bernalillo County, New
                  Mexico, on January 31, 1947.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on April 8, 2019;

         (f)      As of April 21, 2019, neither the Debtor nor the Trustee, nor any other party in interest,

filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for Creditor

certifies under penalty of perjury that, on the date this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)       To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtor is a party, to the extent permitted by applicable non-bankruptcy law, such



5953-229-DILFDILB 6970175.docx mdb                 2
     Case 19-10221-t7           Doc 17   Filed 04/24/19    Entered 04/24/19 10:37:50 Page 2 of 4
 

as by commencing or proceeding with appropriate action against the Debtor or the Property, or both, in

any court of competent jurisdiction; and

                  (b)      To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Creditor need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, in the event that a discharge order is entered. The

Debtor can be named as a defendant in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Creditor’s claim against the estate for any deficiency owed

by the Debtor after any foreclosure sale or other disposition of the Property. Creditor may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtor owe any amount after the sale of the Property.

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Creditor is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtor and to enter into a loan

modification with the Debtor.

                                         XXX END OF ORDER XXX
5953-229-DILFDILB 6970175.docx mdb                  3
     Case 19-10221-t7           Doc 17   Filed 04/24/19     Entered 04/24/19 10:37:50 Page 3 of 4
 


RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Creditor
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com
 

Copied to:

Alexandria I Trujillo
Debtor
2205 Ambassador Rd NE, Apt 237
Albuquerque, NM 87112

Edward Lawrence Kelley
Attorney for Debtor
411 Camino La Placita
Taos, NM 87571
Telephone: (580) 478-3130
edwardkelleylaw@gmail.com

Yvette J. Gonzales
Chapter 7 Trustee
PO Box 1037
Placitas, NM 87043-1037
Telephone: (505) 771-0700




5953-229-DILFDILB 6970175.docx mdb                4
     Case 19-10221-t7           Doc 17   Filed 04/24/19   Entered 04/24/19 10:37:50 Page 4 of 4
